Citation Nr: 1045503	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for venous insufficiency of 
the lower extremities (claimed as leg problems).

2.  Entitlement to a rating in excess of 10 percent for service-
connected post-operative pilonidal cyst with hidradenitis 
suppurative.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1958 to 
December 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

In September 2010, the Veteran testified at a videoconference 
hearing conducted before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The venous insufficiency of the Veteran's lower extremities 
was first diagnosed many years after his active duty and is not 
causally or etiologically related to such service.  

2.  The Veteran's service-connected connected post-operative 
pilonidal cyst with hidradenitis suppurative has resulted in a 
scar, which is not painful, does not cover 20 to 40 percent of 
the entire body, does not cover 20 to 40 percent of exposed areas 
affected, and does not require systemic therapy.

3.  The Veteran's service-connected connected post-operative 
pilonidal cyst with hidradenitis suppurative is manifested by no 
more than constant slight, or occasional moderate, leakage.  
Occasional involuntary bowel movements, or the need to wear a 
pad, have not been shown.  


CONCLUSIONS OF LAW

1.  Venous insufficiency of the lower extremities was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

2.  The criteria for a rating in excess of 10 percent for 
post-operative pilonidal cyst with hidradenitis suppurative have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7 (2010); 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7801-7806 (2008).

3.  The criteria for a separate rating of 10 percent under DC 
7335-7332, but no more, for pilonidal cyst, postoperative with 
hidradenitis suppurative have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.14, 4.114, 
DCs 7332, 7335 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present appeal, a pre-decisional October 2008 letter 
complied with VA's duty to notify the Veteran.  Specifically, 
this letter apprised the Veteran of what the evidence must show 
to establish entitlement to the benefits sought (e.g., to 
establish service connection for venous insufficiency of his 
lower extremities and to warrant a rating greater than 10 percent 
for post-operative pilonidal cyst with hidradenitis suppurative), 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, the correspondence notified the 
Veteran of the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his increased rating 
claim.  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating issue on appeal were 
obtained in December 2008 and June 2010.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
December 2008 and June 2010 VA examinations obtained in this case 
were sufficient, as they consider all of the pertinent evidence 
of record, the statements of the Veteran, and provide 
explanations for the opinions stated as well as the medical 
information necessary to apply the appropriate rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the rating issue adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board finds that a medical opinion/examination on the 
question of service connection for venous insufficiency of the 
lower extremities is not required because opinions are only 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as 
described in detail below, there is insufficient evidence to 
establish that the venous insufficiency of the Veteran's lower 
extremities, which was first diagnosed many years after his 
active duty, is associated with his military service.  
Consequently, the Board concludes that a VA opinion/examination 
pertinent to the Veteran's service connection claim is not 
warranted.  Indeed, the Board concludes that VA has met its duty 
to assist the Veteran in the development of this issue.

II.  Analysis

The Veteran contends that he has venous insufficiency of his 
lower extremities that was incurred in service.  He also believes 
that he is entitled to a rating in excess of 10 percent for his 
service-connected post-operative pilonidal cyst with hidradenitis 
suppurative due to the severity and frequency of his relevant 
symptomatology.

	A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
disease or injury incurred during service.  See Shedden v. 
Principi, 381 F.3d 1163 (2004).  

During the current appeal, the Veteran has contended that he had 
problems with his legs while marching in service.  In particular, 
he contends that his legs would tighten up, which caused him to 
go to sick call where he was instructed to use a whirlpool.  A 
buddy statement received in June 2009 indicates that the Veteran 
had difficulty walking in service.  

However, the Veteran's STRs show no complaints of, or treatment 
for, any leg disorders.  His discharge examination in December 
1959 showed clinically normal lower extremities.  

According to post-service medical records, in June 2007, the 
Veteran was treated for edema of his legs.  Further, the first 
diagnosis of venous insufficiency is dated in June 2008.  
However, no opinion as to the etiology of that disorder was 
provided.  

Based on a review of the evidence, the Board finds that service 
connection for venous insufficiency is not warranted.  Of 
particular importance to the Board in this matter are the facts 
that this disorder was not diagnosed until many years after the 
Veteran's separation from service and that the claims folder 
contains no competent evidence of an association between this 
disability and his active duty.  

In this regard, the Board has considered the Veteran's 
contentions that he experienced leg tightness in service and that 
his soreness in service continued after discharge.  The Board has 
also considered the buddy statement that supports the Veteran's 
assertions.  The Board finds that this lay evidence is competent 
and credible as to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Competent testimony is limited to that which the witness 
has actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno, 6 Vet. App. 465.  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the later is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").  

However, the provisions concerning continuity of symptomatology 
do not relieve the requirement that there must be some evidence 
of a nexus to service.  For service connection to be established 
by continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this case, 
there is no medical evidence that relates any current disorder to 
the Veteran's subjective complaints.  In other words, in the 
current appeal, the Veteran has simply contended that he has 
experienced soreness in his legs since service.  Such contentions 
alone do not support a grant of service connection for a venous 
insufficiency of the legs based on continuity of symptomatology.  

Further, as discussed above, no medical professional has provided 
any medical opinion of a nexus to service.  The Board observes 
that the record was held open for 30 days following the Veteran's 
hearing in September 2010 for such medical nexus evidence to be 
submitted.  To date, no such evidence has been submitted.  
Therefore, notwithstanding the Veteran's contentions, service 
connection is not warranted.

The Board acknowledges the Veteran's belief that he has venous 
insufficiency of his lower extremities related to his military 
service.  However, there is no evidence of record showing that 
the Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion 
regarding the etiology of his venous insufficiency.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2010).  Consequently, the Veteran's own assertions as to 
diagnosis and etiology of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for venous insufficiency 
of his lower extremities.  Accordingly, the preponderance of the 
evidence is against the Veteran's claim.  The benefit-of-the-
doubt rule does not apply, and the Veteran's claim of entitlement 
to service connection for venous insufficiency of the bilateral 
lower extremities is denied.  See 38 U.S.C.A §5107 (West 2002 & 
Supp. 2010).  

	B.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail 
below, a staged rating is not warranted in this claim.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In analyzing the evidence, the Board will consider which 
diagnostic code is more appropriate to use in rating the 
Veteran's disability.  

The Veteran's post-operative pilonidal cyst with hidradenitis 
suppurative is currently assigned a 10 percent rating.  In 
considering the Veteran's appeal for a higher rating, the Board 
has considered the applicability of 38 C.F.R. §4.118, DC 7806, 
which evaluates impairment resulting from dermatitis or eczema.  
[In this regard, the Board notes that amendments were recently 
made to the rating criteria for skin, effective October 28, 2008.  
See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, because the 
Veteran's claim was pending before October 28, 2008, his claim 
will only be evaluated under the rating criteria in effect prior 
to that date.  See id.  Indeed, the Veteran's claim was received 
a the RO on October 20, 2008.]  

Pursuant to the criteria for rating skin disabilities effective 
prior to October 28, 2008, DC 7806 provided for a 10 percent 
rating when at least 5 percent, but less than 20 percent, of the 
entire body, or a least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. §4.118, DC 7806 (2008).

The Veteran was afforded a VA examination in December 2008.  The 
Veteran reported no pain.  There was redness and clear drainage 
that he experienced every day and occasional itching.  He had no 
systemic symptoms.  There were no sensory symptoms, weakness, or 
joint limitation on the basis of the skin condition.  He used a 
cream to help his itching and was recently prescribed a powder to 
use.  The Veteran was independent in activities of daily living.  
He was currently employed and his skin condition did not 
interfere with his ability to do his job.  Examination revealed a 
large erythematous area with clear drainage measuring six inches 
by three inches.  Total body surface area was about one percent 
and exposed body surface area was zero percent.  There was no 
keloid formation.  There was no scar that was raised, depressed, 
or adhesed.  The area appeared to be a yeast infection.  He had a 
very small scar from his bilateral cyst that measured about one 
inch by 1/8 of an inch.  

At a VA examination in June 2010, the Veteran reported drainage 
from the site of the cyst that was always red with resulting 
yeast infection from constant moist condition, which was treated 
with powder without improvement.  The treatment was a 
corticosteroid up to two times per week.  Examination revealed a 
large moist erythematous area that measured five inches by two 
and a half inches.  Total body surface area was less than one 
percent and exposed body surface area was zero percent.  He had a 
very small scar from his cyst that measured about one inch by 1/8 
of an inch.  It was not raised or depressed.  There was no 
adhesion, keloid formation, or disfigurement.  

VA and private outpatient treatment records during this appeal, 
as well as the Veteran's testimony at the September 2010 hearing, 
confirm this symptomatology that was described at these VA 
examinations.  

Based on a review of the evidence, the Board finds that an 
increased rating is not warranted under any of the diagnostic 
codes used for rating skin disabilities.  The evidence does not 
show that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected.  Additionally, although the 
Veteran uses a corticosteroid, the evidence shows that it is a 
powder and is not systemic therapy because its effects are 
limited to a targeted area and are not distributed throughout the 
body, including the infected areas.  See Dorland's Illustrated 
Medical Dictionary, 1848 (31th ed. 2007) (systemic is defined as 
pertaining to or affecting the body as a whole).  Therefore, an 
evaluation in excess of 10 percent under DC 7806 is not warranted 
at any time during the course of this appeal.  

The Board has also considered whether a higher rating is 
available under any of the other diagnostic codes used in rating 
skin disabilities, but finds that none apply.  Since the scar 
does not disfigure the head, face, or neck, DC 7800 does not 
apply.  The scar is not deep, does not cause limitation of 
motion, and does not involve an area of 12 square inches (77 sq. 
cm.) rendering DC 7801 inapplicable.  The only rating available 
under DCs 7802, 7803, and 7804 is 10 percent; a higher rating 
under any of those diagnostic codes is not available.  No 
limitation of motion of functional part as a result of the scar 
has been shown, rendering DC 7805 also inapplicable.  Therefore, 
a higher rating under any of the diagnostic codes used to rate 
skin disabilities is not warranted.  38 C.F.R. § 4.118, DCs 7800-
7805 (2008).

However, the Board observes that separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Here, although DCs 7800-7806 cover a range of symptoms and 
manifestations of skin disability, it does not appear from their 
language to contemplate drainage from the anus. Thus, 
consideration of a separate rating under DC 7335 does not violate 
38 C.F.R. § 4.14.  

DC 7335 provides that fistulae of the anus are to be rated under 
DC 7332, for impairment of sphincter control.  Under DC 7332, 
healed or slight impairment of sphincter control, without 
leakage, is rated noncompensably.  A 10 percent rating is 
warranted when there is constant slight or occasional moderate 
leakage.  A 30 percent rating requires occasional involuntary 
bowel movements, necessitating the wearing of a pad.  A 60 
percent rating is warranted when there is extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
rating is for application when there is complete loss of 
sphincter control.  38 C.F.R. § 4.114, DC 7335 (2010).

The Board acknowledges the Veteran's reports of regular leakage 
from his pilonidal cyst.  The Veteran is competent to describe 
his symptoms, to include leakage.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Additionally, objective medical 
evidence at the December 2008 VA examination shows drainage.  The 
Board finds that the Veteran's reported symptoms (of constant, or 
daily, leakage) and the clinical findings support a separate 10 
percent rating under DC 7332, based on evidence consistent with 
constant slight or occasional moderate leakage for his post-
operative pilonidal cyst with hidradenitis suppurative.  The 
Board also finds that such rating is warranted for the entire 
period under consideration in this appeal.  

The Board also finds that a higher rating under DC 7332 is not 
warranted.  In this case, the Veteran's reports and objective 
medical evidence do not support a finding of occasional 
involuntary bowel movements, necessitating the wearing of a pad.  
At no time during the course of this appeal has the Veteran 
reported occasional involuntary bowel movements or that he wears 
a pad.  Additionally, neither VA examination nor the Veteran's 
treatment records document occasional involuntary bowel movements 
that necessitate the wearing of a pad.  Therefore, the Board 
concludes that the degree of disability shown more nearly 
approximates the criteria for a separate 10 percent rating under 
DC 7332, but no more.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the post-operative pilonidal cyst with 
hidradenitis suppurative disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that this disability has 
an adverse effect on employability, but it bears emphasis that 
the schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2010).  In this case, the very 
problems reported by the Veteran are specifically contemplated by 
the criteria discussed above, including the effect on his daily 
life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected post-operative 
pilonidal cyst with hidradenitis suppurative.  Thus, the question 
of entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities has not 
been raised.  No further consideration of that issue is, 
therefore, warranted.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for venous insufficiency of the 
lower extremities is denied.

Entitlement to an evaluation in excess of 10 percent for 
post-operative pilonidal cyst with hidradenitis suppurative, is 
denied.

Entitlement to a separate evaluation of 10 percent for 
post-operative pilonidal cyst with hidradenitis suppurative, 
under DC 7335-7332, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


